





Exhibit 10.53




KENNAMETAL INC.


PERFORMANCE UNIT AWARD


Grant Date: ________________


Kennametal Inc. (the “Company”) hereby grants to «name» (the “Awardee”), as of
the Grant Date listed above, this Performance Unit Award (the “Award”) for
«number of target stock units» Stock Units, subject to the terms and conditions
of the Kennametal Inc. 2016 Stock and Incentive (the “Plan”) and the additional
terms listed below. Capitalized terms used herein, but not otherwise defined,
shall have the same meaning ascribed to them in the Plan.


1.    Each Stock Unit represents the right to receive one Share of the Company’s
Capital Stock, par value $1.25 per share, subject to the satisfaction of the
Service Condition described herein and the Performance Conditions attached
hereto as Exhibit A. Stock Units as initially awarded have no independent
economic value, but rather are mere units of measurement used for purposes of
calculating the number of Shares, if any, to be delivered under this Award. The
maximum amount of Stock Units that may be earned under this Award is equal to
1.8 times the target number of Stock Units listed in the preamble above.


2.    Except as otherwise provided in this Award, Awardee must be actively
employed by the Company on the Payment Date (defined below) to be eligible to
receive Shares in payment of any Stock Units earned under this Award (the
“Service Condition”).


3.    In addition to satisfaction of the Service Condition, payment under this
Award is subject to, and contingent upon, achievement of the annual Performance
Conditions during the Performance Period specified on Exhibit A. The amount of
this Award payable to Awardee will be determined by the level of achievement of
the annual Performance Conditions as set forth in Exhibit A. Achievement of the
Performance Conditions, including the level of achievement, if any, for each
fiscal year in the Performance Period shall be determined by the Compensation
Committee of the Board of Directors (the “Compensation Committee”), in its sole
discretion, and Awardee agrees to be bound by such determination; provided,
however, the Compensation Committee shall not use its discretionary authority
reserved to it under Section 6(f) of the Plan to reduce the number of Stock
Units earned, if any, based on the achievement of the Performance Conditions
pursuant to the terms and conditions of this Award. For each fiscal year of the
Performance Period, any Stock Units that are not earned will be cancelled and
forfeited at the end of such fiscal year.


4.    Issuance and Distribution.


a.    At the end of each fiscal year of the Performance Period to which this
Award relates, the Compensation Committee will certify in writing the extent to
which the applicable annual Performance Conditions have been achieved. For
purposes of this provision, and for so long as the Code permits, the approved
minutes of the Committee meeting in which the certification is made may be
treated as written certification.


b.    Subject to the terms and conditions of this Award and unless otherwise
specifically provided herein, Stock Units earned by an Awardee will be settled
and paid in Shares of the Company’s Capital Stock as soon as practicable
following the end of the three-year Performance Period on a date determined in
the Company’s discretion, but in no event later than the last day of the
“applicable 2½ month period” specified in Treas. Reg. §1.409A-1(b)(4) (the
“Payment Date”).


5.    Change in Awardee’s Status; Change in Control.
a.    Death or Disability. In the event an Awardee Separates from Service before
the Payment Date on account of death or Disability, the Service Condition will
be waived. For completed fiscal years, Awardee shall be entitled to receive
payment for any Stock Units that have been earned based on the achievement of
the Performance Conditions applicable to such fiscal year. For fiscal years not
completed, the Performance Conditions will be deemed to have been achieved at
the target level and the Awardee will be deemed to have earned for each such
fiscal year a number of Stock Units that were able to be earned for such fiscal
year.





--------------------------------------------------------------------------------





Subject to the terms and conditions of this Award and unless otherwise
specifically provided herein, in the event an Awardee Separates from Service on
account of death or Disability, the Stock Units, to the extent earned by the
Awardee, shall be paid as soon as practicable following the date of such
Separation from Service, but in no event later than the last day of the
“applicable 2½ month period” specified in Treas. Reg. §1.409A-1(b)(4).
b.    Change in Control. In the event there is a Change in Control during the
Performance Period, (i) with respect to all outstanding Performance Units
subject to this Award (other than Performance Units for fiscal years within the
Performance Period that were completed prior to the Change in Control), the
target level of performance set forth with respect to each performance criterion
under such Performance Units shall be deemed to have been attained and such
Performance Units shall be converted into, and remain outstanding, as Restricted
Units and (ii) with respect to Performance Units for fiscal years within the
Performance Period that were completed prior to the Change in Control, such
Performance Units, measured at actual performance achieved, shall remain
outstanding. Unless otherwise specifically provided herein, payment under this
Award will remain subject to the satisfaction of the Service Condition.
c.    Change in Control Separation. In the event an Awardee Separates from
Service prior to the Payment Date on account of an involuntary termination by
the Company without cause or Awardee voluntarily terminates employment for Good
Reason (as defined in the Plan) (a) within the six-month period immediately
preceding a Change in Control in contemplation of such Change in Control (and
the Change in Control actually occurs) or (b) during the two-year period
following a Change in Control (a “Change in Control Separation”), the Service
Condition applicable to the Performance Units and/or Restricted Units into which
such Performance Units were converted upon the Change in Control will be waived
and such Performance Units and/or Restricted Units shall be fully vested and
nonforfeitable.
Subject to the terms and conditions of this Award and unless otherwise
specifically provided herein, in the event of a Change in Control Separation,
the Stock Units, to the extent earned by the Awardee, shall be paid as soon as
practicable following the date of such Change in Control Separation, but in no
event later than the last day of the “applicable 2½ month period” specified in
Treas. Reg. §1.409A-1(b)(4); provided that, in the Committee’s discretion, the
Stock Units may be settled in cash and/or securities or other property.
d.    Retirement. In the event a Retirement Eligible Awardee (as defined below)
Separates from Service on account of Retirement during the Performance Period,
the Service Condition will be waived and the amount of this Award to be paid, if
any, will be determined as follows based upon the actual achievement of the
Performance Condition: For completed fiscal years, Awardee shall be entitled to
receive payment for any Stock Units that have been earned based on the
achievement of the Performance Conditions applicable to such Performance Period.
For the fiscal year in which the Separation from Service occurs, the Awardee
will be entitled to receive payment for a number of Stock Units determined by
multiplying (x) the number of Stock Units that are earned based on the
achievement of the Performance Conditions applicable to such fiscal year, times
(y) the fraction equal to the number of completed months starting with July 1st
of the fiscal year in which the Separation from Service occurs and ending with
the month of the Awardee’s Retirement, divided by the number of months within
the period. All other Stock Units granted under this Award, including Stock
Units that could have been earned for fiscal years after the fiscal year in
which the Separation from Service occurred, shall be cancelled and forfeited
without payment by the Company or any Affiliate.
With respect to an Awardee who Separates from Service on account of Retirement
during the Performance Period (a “Retirement Eligible Awardee”), any payment for
completed fiscal years made to such Retirement Eligible Awardee under this Award
shall be paid as soon as practicable following the date of such Separation from
Service, and payments (if any) for the fiscal year in which the Separation from
Service occurs will be immediately following the end of such fiscal year, in
each case following written certification of achievement of the Performance
Condition and in all events no later than the last day of the “applicable 2½
month period” specified in Treas. Reg. §1.409A-1(b)(4).


e.    All Other Separations from Service. In the event an Awardee Separates from
Service for any other reason (other than death, Disability, Retirement or Change
in Control Separation), including, but not limited to, voluntarily by the
Awardee, or involuntarily by the Company with or without cause, prior to the
Payment Date, all Stock Units granted to the Awardee shall be cancelled and
forfeited, whether payable or not, without payment by the Company or any
Affiliate.


6.    The Stock Units will be entitled to receive Dividend Equivalents, which
will be subject to all conditions and restrictions applicable to the underlying
Stock Units to which they relate. Dividend Equivalents will accrue during the
Performance Period. At the end of each fiscal year, Dividend Equivalents will be
earned only for Stock Units that are earned or deemed earned under this Award
for that fiscal year. With respect to Stock Units that are not earned for a
fiscal year (because the applicable Performance Conditions are not satisfied or
otherwise), Dividend Equivalents that were accrued for those Stock Units will be
cancelled and forfeited along with the Stock Units and underlying Shares,
without payment by the Company or any Affiliate. Dividend Equivalents will be
paid in cash at such time as the underlying Stock Units to which they relate are
paid.





--------------------------------------------------------------------------------







7.    The Stock Units may not be sold, assigned, pledged, exchanged,
hypothecated, gifted or otherwise transferred, encumbered or disposed of prior
to the Payment Date, except as described herein or in the Plan.


8.    The Shares underlying the Stock Units shall not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws. The Company may refuse to register a transfer
of the Shares on the stock transfer records of the Company if the transfer
constitutes a violation of any applicable securities law and the Company may
give related instructions to its transfer agent, if any, to stop registration of
the transfer of the Shares.


9.    This Performance Unit Award is intended to comply with Section 409A of the
Internal Revenue Code (which deals with nonqualified deferred compensation) or
an exception thereto and the regulations promulgated thereunder and will be
construed accordingly. To the extent a payment is subject to Section 409A and
not excepted therefrom, such payment shall be treated as made on the specified
date of payment if such payment is made at such date or a later date in the same
calendar year or, if later, by the 15th day of the third calendar month
following the specified date of payment, as provided and in accordance with
Treas. Reg. § 1.409A-3(d). An Awardee shall have no right to designate the date
of any payment under this Award. The Company reserves the right to administer,
amend or modify the Award or to take any other action necessary or desirable to
enable the Award to be interpreted and construed accordingly. Notwithstanding
the foregoing, the Awardee acknowledges and agrees that Section 409A may impose
upon the Awardee certain taxes or interest charges for which the Awardee is and
shall remain solely responsible.


10.    Notwithstanding anything to the contrary in this Award or the Plan, in
the event that this Award is not accepted by the Awardee on or before the date
that is 180 days from the grant date noted herein (the “Forfeiture Date”), then
this Award shall become null and void and all Stock Units subject to this Award
shall be forfeited by the Awardee as of the Forfeiture Date. For acceptance to
be valid, the Awardee must accept this Award in the manner specified by the
Company. Any Shares underlying the Stock Units covered by this Award that are
forfeited by the Awardee shall be returned to the Plan and resume the status of
shares available for grant.


11.    All other terms and conditions applicable to this Award are contained in
the Plan. A copy of the Plan and related Prospectus is available on your
accounts page at netbenefits.fidelity.com under Plan Information and Documents,
as well as on The Hub under Human Resources.






KENNAMETAL INC.




By:     Michelle R. Keating
Title: Vice President, Secretary and General Counsel









--------------------------------------------------------------------------------







Exhibit A


Performance Conditions for FY19 LTIP Performance Unit Awards
I. RETURN ON INVESTED CAPITAL (ROIC) COMPONENT: WEIGHTED AT 100%:


 
ROIC
 
 
FY19
FY20
FY21
Payout Multiple Range
Maximum
18.2%
18.2%
18.2%
150%
Target
13.0%
13.0%
13.0%
100%
Threshold
9.1%
9.1%
9.1%
50%



The table above sets forth the three year period beginning July 1, 2018 and
ending June 30, 2021 (“Performance Period”) referenced in the Performance Unit
Award Agreement to which this Exhibit A is attached.


Interpolation between values shown in the above table will be made on a straight
line basis. There will be no payment for performance below Threshold, and no
additional payment for performance above Maximum.


Subject to the terms and conditions of this Award, up to 150% of the number of
Stock Units granted pursuant to this agreement may be earned with regard to the
ROIC component for the Performance Period (ROIC Earned Stock Units).


II. RELATIVE TOTAL SHAREHOLDER RETURN (RELATIVE TSR) VESTING MULTIPLE COMPONENT:
(a) The total ROIC Earned Stock Units above may have a Relative TSR Vesting
Multiple applied to them based on (i) the Corporation’s Total Shareholder
Return, as described below, relative to the Peer Group’s (as set forth in
Attachment) Total Shareholder Return for the cumulative three year performance
period of time ending on June 30, 2021 (“Performance Period”) and (ii)
satisfaction of the condition of employment, as set forth below.


(i) “Total Shareholder Return” (or “TSR”) over the Performance Period shall be
calculated in accordance with the following formula: ((Final Price + all cash
dividends paid during the specified period, included as of the applicable
ex-dividend date)/Initial Price) - 1, expressed as a percentage.


(ii) “Final Price” shall mean the average of the closing prices of the Common
Stock of each peer company and the Company for the final thirty trading days of
the specified period plus all cash dividends paid during the final thirty (30)
trading days. For purposes of this Agreement, this shall mean the final thirty
(30) trading days in fiscal 2021.


(iii) “Initial Price” shall mean the average of the closing prices of the Common
Stock of each peer company and the Company for the last thirty (30) trading days
preceding the beginning of the specified period plus all cash dividends paid
during the last thirty (30) trading days. For purposes of this Agreement, the
Initial Price shall be calculated based on the average of the closing stock
prices over the thirty days ending on June 30, 2018.


(iv) The Company’s Total Shareholder Return for the Performance Period shall be
measured as a percentile ranking in comparison with the index of the Peer Group
Total Shareholder Return (the “Index”).


(b) The Relative TSR Vesting Multiple to be applied to the total number of ROIC
Earned Stock Units to determine the total number of shares of Common Stock to be
received pursuant to this agreement shall be the “Award Shares” and shall be
calculated as follows:
If the Company’s TSR rank
against the Peer Group is:
Relative TSR Vesting Multiple
(% of ROIC Earned Stock Units)
at or below the 25th percentile (Threshold)
80%
at the 50th percentile (Target)
100%
at the 75th percentile or more (Maximum)
120%



The percentile rank calculation shall be calculated without including the
Company.


The Relative TSR Vesting Multiple is based on the Company’s Total Shareholder
Return for the Performance Period relative to the Index.





--------------------------------------------------------------------------------







The Relative TSR Vesting Multiple shall be interpolated on a straight-line basis
between the percentile levels in the above table.


The Index group companies shall consist of those companies that comprise the S&P
400 Capital Goods Index as of July 12, 2018 and listed on the following attached
page. Peer Group companies will be adjusted as follows for activity during the
Performance Period:


•
If the Company or a member of the Peer Group splits its stock, such company's
TSR will be adjusted for the stock split



•
If a member of the Peer Group is acquired by another company, the acquired Peer
Group company will be removed from the Peer Group for the entire Performance
Period.



•
If a member of the Peer Group sells, spins‐off, or disposes of a portion of its
business representing more than 50% of such Company’s total assets during the
Performance Period, such Company will be removed from the Peer Group



•
If a member of the Peer Group acquires another company, the acquiring Peer Group
company will remain in the Peer Group for the Performance Period



•
If a member of the Peer Group is delisted on all major stock exchanges, such
delisted company will be removed from the Peer Group for the entire Performance
Period



•
Members of the Peer Group that file for bankruptcy, liquidation or similar
reorganization during the Performance Period will remain in the Peer Group,
positioned below the lowest performing nonbankrupt member of the Peer Group



Any adjustments resulting in the removal of a peer company will not impact
completed measurement periods during an outstanding performance period.
The Compensation Committee shall have the authority to make adjustments in
response to a change in circumstances that results in a member of the peer group
no longer satisfying the criteria for which such member was originally selected.





--------------------------------------------------------------------------------







INDEX PEER GROUP COMPANIES
(as of July 12, 2018)




S&P 400 Capital Goods Index
Company Name
Exchange: Ticker

Acuity Brands, Inc.
NYSE: AYI

AECOM Technology Corporation
NYSE: ACM

AGCO Corporation
NYSE: AGCO

Carlisle Companies Incorporated
NYSE: CSL

Crane Co.
NYSE: CR

Curtiss-Wright Corporation
NYSE: CW

Donaldson Company, Inc.
NYSE: DCI

Dycom Industries, Inc.
NYSE: DY

EMCOR Group Inc.
NYSE: EME

Enersys
NYSE: ENS

Esterline Technologies Corp.
NYSE: ESL

GATX Corp.
NYSE: GMT

Graco Inc.
NYSE: GGG

Granite Construction Incorporated
NYSE: GVA

Hubbell Inc.
NYSE: HUB.B

IDEX Corporation
NYSE: IEX

ITT Corporation
NYSE: ITT

KBR, Inc.
NYSE: KBR

KLX Inc.
NasdaqGS: KLXI

Lennox International, Inc.
NYSE: LII

Lincoln Electric Holdings Inc.
NasdaqGS: LECO

MSC Industrial Direct Co. Inc.
NYSE: MSM

Nordson Corporation
NasdaqGS: NDSN

NOW Inc.
NYSE: DNOW

nVent Electric plc
NYSE: NVT

Oshkosh Corporation
NYSE: OSK

Regal Beloit Corporation
NYSE: RBC

Teledyne Technologies Inc.
NYSE: TDY

Terex Corp.
NYSE: TEX

The Timken Company
NYSE: TKR

The Toro Company
NYSE: TTC

Trinity Industries Inc.
NYSE: TRN

Valmont Industries, Inc.
NYSE: VMI

Watsco Inc.
NYSE: WSO

Westinghouse Air Brake Technologies Corporation
NYSE: WAB

Woodward, Inc.
NasdaqGS: WWD










